Case 5:20-cv-00198-AB-KK Document 22 Filed 07/28/20 Page 1 of 1 Page ID #:267




 1
 2
 3                                           JS-6
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    ELLSWORTH L. HARRELL,                         Case No. EDCV 20-198-AB (KK)
11                              Plaintiff,
12                        v.                        JUDGMENT
13    DAMION PELONIS, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
20   without leave to amend.
21
22   Dated: July 28, 2020July 28, 2020
23
                                              HONORABLE ANDRÉ BIROTTE JR.
24                                            United States District Judge
25
26
27
28
